Citation Nr: 0738609	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-44 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or as a result of being 
housebound.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio, that denied entitlement to special monthly 
pension benefits due to the need for regular aid and 
attendance.  In support of his claim, the veteran provided 
testimony before the undersigned Veterans Law Judge in 
Cleveland in September 2006.  A transcript of that hearing 
was produced and has been included in the claims folder for 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has asked that he be awarded aid and attendance 
or housebound pension benefits.  In reference to this claim, 
the Board finds that the VA's redefined duties to notify and 
assist a claimant, as set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA) have not been fulfilled 
regarding this issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); and VAOPGCPREC 7-2004.  To ensure that the VA 
accomplishes this task, informational letters have been sent 
to the regional offices informing them of what information 
must be included in a VCAA letter for aid and attendance and 
housebound benefits.  See VBA Fast Letter 04-17, August 12, 
2004.

For example, for aid and attendance and housebound benefits, 
the above Fast Letter notes that the following must be 
provided to the veteran:

In order to support your claim for the 
need of aid and attendance, the evidence 
must show:

- you required the aid of another person 
in order to perform personal functions 
required in everyday living, such as 
bathing, feeding, dressing yourself, 
attending to the wants of nature, 
adjusting prosthetic devices, or 
protecting yourself from the hazards of 
your daily environment (38 C.F.R. 
§ 3.352(a))

OR

- you are bedridden, in that your 
disability or disabilities requires that 
you remain in bed apart from any 
prescribed course of convalescence or 
treatment (38 C.F.R. § 3.352(a)).

In order to support your claim for 
increased benefits on an additional 
disability or being housebound, the 
evidence must show:

- you have a single service-connected 
disability evaluated as 100 percent 
disabling AND an additional service-
connected, or disabilities, evaluated as 
60 percent or more disabling

OR

- you have a single service-connected 
disability evaluated as 100 percent 
disabling AND, due solely to your 
service-connected disability or 
disabilities, you are permanently and 
substantially confined to your immediate 
premises.

The claims folder does reveal that a VCAA-type letter that 
contains the above information has not been sent to the 
veteran.  In the absence of such prior notice, the Board 
finds that the claim must be returned to the RO/AMC so that a 
VCAA letter may be issued.  This must occur so that the VA 
will satisfy its duty under the VCAA to notify and assist the 
appellant with regards to her claim.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. 
§ 3.159(b)(1) (2004), and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002), as well as VAOPGCPREC 7-2004 
are fully complied with and satisfied as 
to the issue on appeal.  In particular, 
the RO must inform the claimant: (1) of 
the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations and how these 
apply to the appellant's aid and 
attendance claim and housebound claim; 
(2) about the information and evidence 
not of record that is necessary to 
substantiate his claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.

Additionally, the RO/AMC must inform him 
of the five categories that will entitle 
him to aid and attendance.  The RO/AMC 
must also notify the appellant that in 
order to prevail on his claim involving 
being housebound, the appellant must show 
that he is substantially confined to his 
immediate premises.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO/AMC should schedule the 
veteran for an appropriate VA examination 
to determine his need for special monthly 
compensation based on the need for 
regular aid and attendance or on being 
housebound.  The examiner should be given 
a copy of this remand and the appellant's 
entire claims folder.  The examiner 
should be requested to review the 
appellant's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The appellant should be advised 
of his responsibility to report for a VA 
examination under 38 C.F.R. § 3.655 
(2007).

The purpose of the examination is to 
determine housebound status or the need 
for regular aid and attendance.  Each of 
the appellant's disabilities should be 
evaluated, and the examiner is asked to 
describe the nature of the appellant's 
disabilities and the effect of his 
disabilities on his ability to perform 
daily functions.  

For example, is the appellant unable to 
dress or undress himself and keep himself 
ordinarily clean and presentable?  Does 
he require frequent adjustment of any 
special prosthetic or orthopedic 
appliances that cannot be done without 
aid?  Is he unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does he have incapacity, 
physical or mental, that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?  Does he have any 
disability that requires that he remain 
in bed?  Is he substantially confined to 
his dwelling and the immediate premises, 
and if so, it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout his lifetime?  

When the examiner makes his or her 
determination with respect to the above 
questions, the examiner should specify 
whether it is a service-connected 
disability(ies) or a nonservice-connected 
disability(ies) or a combination thereof 
that would cause the veteran to be 
housebound or to depend on another for 
aid and attendance.  In other words, if 
it is found that the veteran is 
housebound and/or in need of aid and 
attendance, the examiner should opine 
whether it is the veteran's service-
connected diabetes, cataracts, and/or 
PTSD that has caused this condition, or 
whether it is his nonservice-connected 
heart disability, COPD, peripheral 
neuropathy, hearing loss, hypertension, 
and conditions of the back and hips that 
has caused the veteran to be housebound 
and in need of aid and attendance or a 
combination of his service-connected and 
nonservice-connected disabilities.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
her accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the claims 
for benefits since the last adjudication, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

